    Case 2:18-cv-06873-LMA-KWR Document 108 Filed 01/10/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

SUNSHINE VAN BAEL                                                 CIVIL ACTION

VERSUS                                                                No. 18-6873

UNITED HEALTHCARE                                                     SECTION I
SERVICES, INC.

                                  JUDGMENT

      On this date, the Court issued an order denying plaintiff Sunshine Van Bael’s

motion for penalties against defendant Tulane University.

      Accordingly,

      IT IS ORDERED that judgment shall be entered in favor of Tulane University

and against Sunshine Van Bael, and the case against Tulane University is

DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, January 10, 2019.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE
